﻿
Once again, I have the pleasure of addressing this distinguished Assembly to transmit to it the heartfelt and warm greetings of the people and the Government of the Republic of Guinea, as well as those of its President, General Lansana Conté.
I should like, first of all, to congratulate you. Sir, on your brilliant election to the presidency of the General Assembly at this session and, at the same time, to express my conviction that your human qualities, competence and outstanding diplomatic experience, will surely make our work completely successful. For that reason, I can assure you of my delegation's complot· co-operation in the accomplishment of the delicate and very important task unanimously entrusted to him.
I also pay tribute to his predecessor, the distinguished representative of the Federal Republic of Nigeria, Mr. Joseph Garba, for the effectiveness and perseverance with which he conducted the work of the forty-fourth session and of the sixteenth, seventeenth and eighteenth special sessions of the General Assembly.
Mr. Javier Peres de Cuellar, Secretary-General of our Organization, has, during the past few years, exerted tireless efforts which have given our Organisation greater credibility and prestige. Such devotion to the service of peace and progress, inspired by eminent human qualities, deserves our heartfelt and warm congratulations. 
I take this opportunity to welcome the admission of Liechtenstein as a new Member of the United Nations.
Since our last session, the world has changed radically. This momentous process, which has taken place in the space of one year, will undoubtedly continue.
A few years ago, the bipolarity in East-West relations had already begun to wane because, thanks to our efforts at reflection and concerted action. Intransigent ideological positions had gradually yielded to co-operation.
Today the major upheavals occurring throughout the world are revealing a new trend, the pressure for democracy, which brings a new reality to the struggle for the creation of a new and fair international order based on the interdependence of nations.
In this new International context, the search for solutions to the major challenges before us will be Inspired by the need to continue the dialogue which was begun three years ago in order to enhance international relations, to control events that are taking place at too feet a pace and to look to the future with assurance and a spirit of solidarity.
In the course of the past year, three main facts have characterised the international situation. First, the unswerving will of States to resolve conflicts has been In evidence and is growing stronger. Secondly, constructive dialogue between North and South, made possible by the adoption of the Declaration on International Economic Co-operation opens new prospects for more effective structures of international economic co-operation. Thirdly', the crisis created in the Persian Gulf, following the annexation of Kuwait by Iraq, constitutes the discordant note in the maintenance of peace and respect for international law. 
While most of the events that have been upsetting our world are fortunately, on their way to resolution, it none the less regains true that the complete elimination of all the existing hotbeds of crisis requires more comprehension and sacrifice.
On the African continent, the successful implementation of Security Council resolution 435 (1978) led to the independence of Namibia, which we joyfully admitted to our Organisation last April as a new Member. That historic event shows how well-founded multilateral action is, and attests to a people's determination to break the yoke of foreign domination. If that young State is to be rebuilt, it will need sizeable resources, which the international community must provide.
In South Africa, recent positive developments enable us to look to the future with optimism. In fact, the release on 11 February 1990 of Nelson Mandela, the symbol of the anti-apartheid struggle; the beginning of a dialogue between the leaders of the African National Congress of South Africa (ANC) and the Pretoria Government; and the recent opening up of Mr. De Klerk's Party to people of colour are all encouraging signs in the anti-apartheid struggle.
None the less, these qualitative changes that have taken place in South Africa should make us even more vigilant, because if we are not careful the peace initiative designed to create a democratic, multi-racial South Africa could be jeopardised by violent delaying tactics on the part of forces opposed to the eradication of apartheid. While we await the completion of the negotiation process now under way, my delegation is convinced of the effectiveness of comprehensive and mandatory economic sanctions against South Africa in overcoming the intransigence of the advocates of the anachronistic system of apartheid.
On the question of Western Sahara, the Republic of Guinea appreciates the mediation of the Secretary-General, whose activities in connection with this case have led to significant and hopeful developments. The implementation of Security Council resolution 621 (1988), authorising the Secretary-General to appoint a Special Representative for the Western Sahara, justifies our conviction in this respect.
It is comforting to note, furthermore, that the winds of peace are now blowing over other areas of conflict in Africa, where reconciliation seems to be the leitmotiv of all actions under way, be they in Angola, Mozambique or the Horn of Africa.
The same peace process is awaited in the conflict between Chad and Libya, which have decided to bring their dispute before the International Court of Justice.
In connection with the Comorian Island of Mayotte, we have every reason to hope that the initiatives undertaken by the Organization of African Unity (OAU) and the United Nations will rapidly lead to a negotiated solution acceptable to the two parties.
The situation in the Middle East and the Palestinian problem have already been the subject of many resolutions in which we have repeatedly condemned the usurpation of occupied Arab lands, as well as the suffering caused by the tragedy of a Lebanon in flames. We have recognized that an international conference remains the framework and the option most certain to extinguish those flames.
We express our firm support for the legitimacy of the Palestinian cause. None the less, while the proclamation of the independent State of Palestine and the peace initiatives by the Palestine Liberation Organization (PLO) had seemed to be a glimmer of hope on the horizon, the sky of negotiation now seems to be darkened by clouds.
Indeed, the systematic settlement of Soviet Jews in the occupied Arab territories, the obstinacy of the extremist wing of the Israeli Government, and the present break in the dialogue between the PLO and the United States are matters of concern to my Government. My delegation, while agreeing that Israel matt exist as a sovereign State, also recognises the new independent State of Palestine, whose right to territory and to sovereignty Must be preserved.
While the international community welcomes the fortunate outcome of the Iran-Iraq conflict, illustrated very recently by the spectacular withdrawal of Iraqi troops and the exchange of prisoners, it is none the less highly concerned over the explosive situation created in the Gulf region by the invasion and annexation of Kuwait by Iraq. That annexation violates the provisions of the Charter. My country supports all the resolutions adopted by the Security Council on this question and demands the unconditional withdrawal of the Iraqi armed forces from Kuwait to the internationally recognized borders, and the return to power of the legitimate Government of the Emirate.
The situation in Asia, in general terms, is also highly disquieting ail entails further threats to international peace and security.
The cessation of hostilities end the initiation of a dialogue between Afghans, in accordance with the Geneva Agreements, will facilitate the repatriation of all Afghans and their social reintegration into a united and prosperous nation.
In respect of Cambodia, any approach to the question should entail an overall political settlement that can bring that country a just and lasting peace. To that end, my Government supports the measures for stability taken by the five permanent members of the Security Council in the framework of the guest for a solution involving the various parties, without foreign interference. My delegation supports the Plan of the Five dated 31 August 1990, and especially the establishment of a Supreme National Council presided over by Prince Norodom Sihanouk. 
In the courageous legitimate struggle being waged by the Korean people, North and South should continue the dialogue that has now begun, in order to achieve the peaceful reunification of their homeland through the creation of a single, confederal State which will be a Member of the United Nations.
Cyprus is also trying to bring its two communities together. The United Nations, through its Secretary-General, is making efforts in that direction. But the situation remains unchanged.
My delegation has been following closely the democratic developments that have taken place in most of the countries of Central America - a region which has been the victim of such tragic upheavals, bringing peace to Nicaragua has certainly given an impetus to efforts to relieve tension and achieve national reconciliation and development without foreign interference.
The future of the Malvinas Islands must be forged by peaceful means, on the basis of negotiations between the parties with strict respect for the Charter.
With the disquieting persistence of certain hotbeds of tension, general and complete disarmament under effective international control remains a categorical imperative. The feeling that peace has finally been achieved is sometimes dispelled by an atmosphere of distrust or overt hostility here and there.
It is true that significant progress has been achieved in negotiations between the two super-Powers. Despite advances towards the conclusion of a convention on chemical and biological weapons, we find the multilateral talks proceeding rather slowly. The well-established triangular relationship between disarmament, development and security remains very timely in a period of acute crisis and deprivation when material and financial resources must be mobilised and directed towards development. 
As I have often stressed from this rostrum, development must be the collective endeavour of mankind - in other words, the shared responsibility of States. Faced with the frightful throat of a nuclear holocaust, political leaders, scientists, religious authorities and non-governmental organisations should all share in the building of peace and international security.
My country abhors war, regardless of its cause. In this respect I should like to share with those present here the wisdom of a famous French cabaret singer who believes that "nothing is more beautiful than a rusty rifle".
In the real contemporary world - above all during the last decade - economics have an impact on politics. The enormous changes that have taken place in East-West relations and the democratic awakening of peoples have created conditions conducive to the establishment of more harmonious international economic and social relations. The developing countries, which must draw the appropriate lessons from the impact of these changes and benefit from their consequences, are somewhat optimistic because of the adoption at the eighteenth special session, last April, of the Declaration on the economic growth and development of the third-world countries. 
That proved again that with a Measure of real political will the nations of the world can engage in sincere and constructive dialogue. Such dialogue is all the more necessary since various development decades have failed, since the North-South dialogue needs to be given new vigour, since a new international development strategy for the period 1991 to 2000 needs to be formulated, and since the third world in general and Africa in particular are suffering greatly from the world economic crisis, whose consequences are compounded by natural disasters and underdevelopment.
On the subject of those countries, the poor countries should, without disregarding co-operation with the industrialised countries, promote South-South co-operation as an adjunct to North-South co-operation and as a special tool for ensuring collective self-reliance and self-sufficiency in food. In that context, the Cyprus initiative and the Cairo political declaration on eliminating hunger throughout the world can be useful in guiding our various development activities.
The development crisis, which has been particularly harsh on the least developed countries, is the result of well-known internal and external causes. The recent Paris Conference highlighted these. The attainment of a new international economic order remains vital.
Debt continues to weigh heavily on the development activities of the poorest countries. In that connection, while we appreciate certain instances of debt rescheduling agreed to by friendly countries, we consider that assistance to poor countries must be based on the following principles! reduction and even elimination of interest; extension of the repayment period, taking into account such country's capacity to pay; refinancing loans made under market conditions by multilateral organisations; and increased official development assistance to the least developed countries. The magnitude of the crisis is such that creditors should be more sensitive to the disturbing situation debtor countries. 
I wish now to address problems of the environment. There is no doubt that there is a symbiotic relationship between those problems and development. For the Republic of Guinea, the question of the environment should not be viewed solely from the standpoint of efforts to remedy the harmful consequences of human activity for the ecosystem. It has another dimensions implementation of a policy for organising production without causing irreparable damage to nature and for foreseeing natural disasters that can disturb the ecological balance and jeopardise development. For example, ongoing collective measures should be devised with respect to drought, desertification, acid rain, deforestation, earthquakes and flooding.
The trans-boundary movement and dumping of wastes are a dangerous scourge that calls for a vigorous reaction from the international community. I cannot stress enough the need for further negotiations on a convention on this subject that can be ratified unanimously by all States. In that connection, my delegation welcomes the organisation of the United Nations Conference on Environment and Development to be held in 1992.
We also appreciate the decision taken at the last session, which mandated the Director-General of the United Nations Environment Programme. in co-operation with the Secretary-General of the World Meteorological Organisation, to make preparations for the speedy negotiation of a convention on climate.
An examination of the world social situation underscores the real development problems of the poor countries. Must we not find ways to reconcile the needs of structural adjustment with those of social stability? At this session the Assembly will place special emphasis on ways and means to overcome the dangerous social effects of structural adjustment programmes. Furthermore, in official development assistance, key sectors such as education and health suffer because of the priority given to profit-generating activities. We therefore need a strategy adapted to national realities, to give a human face to structural adjustment.
It is also absolutely necessary to integrate women and young people into the development process in the third world. The rural exodus can be prevented only through a policy of supporting community projects.
The abuse of drugs and narcotic substances requires intensified international co-operation on concerted world action in the war against the production, sale and use of drugs. The effectiveness of our struggle against this scourge depends also on the eradication of the laundering of drug money.
My delegation welcomed the conclusions reached at the Eighth United Nations Congress on the Prevention of Crime and the Treatment of Offenders, held at Havana.
On the subject of human rights I wish to refer to the process of democratisation now under way in my country. But first, I want to reaffirm the international community's obligation to promote a now humanitarian order, for our era displays an unprecedented interest in universal human values. That is why since 2 October 1989 the national authorities of the Republic of Guinea, in accordance with commitments made six years ago, have been developing a new basic law that will enshrine the state of law so much desired by the people of Guinea. That basic law, which is now on the drawing-board, demonstrates the commitment of the National Military Correcting Committee to democracy and to the values it espouses. The basic law includes a true charter of human rights, by which Guinea reaffirms its international conception of rights through adherence to the principles of the Universal Declaration of Human Rights and the African Charter of Human and Peoples. Rights. By virtue of its provisions, any Guinean will be able to count on the application of those tests, which will become an integral part of our Constitution. 
The lofty task of democratization has suddenly had to confront the tragic events in Liberia. Since December, that fraternal country has been plagued by bloody fratricidal confrontations that have done immeasurable harm to the social and economic life of countries bordering Liberia. The crisis in Liberia has caused total political destabilisation exacerbated by serious differences among groups and movements, which has plunged the country into genocide and material destruction.
To restore national peace and harmony, the Economic Community of west African States (ECOWAS) has, as members know, developed a peace plan involving the sending of a subregional buffer force charged with ensuring the unconditional observance of the cease-fire.
My delegation believes that a just and equitable solution of the conflict must involve the co-ordination of a national agreement including all players in the political game. My delegation invites the international community to support the efforts of ECOWAS permanent mediation committee to restore peace, democracy and national reconciliation in that fraternal country.
Guinea has on many occasions stated its position and its concerns on the conflict in Liberia. It has indicated, inter alia, that it is not a question of supporting one faction or one man against the others, but of creating the conditions for dialogue leading to reconciliation among all Liberians.
The conflict has had consequences for Guinea, including demographic disturbances resulting from the massive influx of more than 380,000 refugees. Such a sudden and great concentration of people results in considerable sacrifices for the local population and for the Government.
Despite substantial assistance from the international community through the Office of the United Nations High Commissioner for Refugees, the problems posed by the refugees are far from being solved, for the following reasons. 
First, thus far there has been only short-torn assistance to refugees, and we see no happy outcome to that situation. To reach such an outcome, we must draw on the basic principle of the right of voluntary individual return for refugees. Secondly, the local people who have generously opened their doors and their food stocks are today even poorer than the refugees, as they have been hit with sudden rises in food prises. And thirdly, many disturbances have resulted from this huge immigration both in economic and social structures and in the areas of health share and ecological balance, against the backdrop of disruption of the normal networks for production and trade in south-eastern Guinea. 
My government appeals urgently to the international community as a whole to consider not only emergency aid but also medium-term and long-term assistance to the refugees and to the populations that have welcomed them.
The qualitative improvement in the international climate following the important changes that have taken place in many countries enhances the constructive role of our Organisation in the relaxation of regional conflicts and in the struggle for the building of a more prosperous world. In this complex network of change, the human being, his aspirations and his future must occupy pride of place.
Growing awareness of our interdependence confers on multilateralism new responsibilities and new prospects. It is within that interdependence that we may find the hidden key to our success and the very foundations of our future.
As we approach the end of the century, when peoples are breaking down ideological barriers and demolishing the bastions of arbitrariness, under the thrust of democracy a new civilisation based on co-operation and realism will emerge from the ruins of the old. The people of Guinea would give anything to see the birth of that new civilisation which will bring new hope and certainty to our hearts mid minds.
